UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1795


RU LIN, a/k/a Lin Ru; SHANG CHENG LIN,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 22, 2010            Decided:   February 16, 2010


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gang Zhou, New York, New York, for Petitioners.       Tony West,
Assistant Attorney General, Susan Houser, Senior Litigation
Counsel, Steven F. Day, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ru Lin (“Lin”) and Shang Cheng Lin, wife and husband

and    natives         and   citizens     of    the     People’s       Republic      of   China,

petition for review of an order of the Board of Immigration

Appeals       (“Board”)         denying     their       motion      to     reopen    based    on

ineffective             assistance        of    counsel          and       changed        country

conditions.            We deny the petition for review.

                 An alien may file one motion to reopen within ninety

days    of       the    entry   of    a   final     order    of      removal.        8     U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2009).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”            8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R.       §    1003.2(c)(3)(ii).             However,        a    change     in    personal

circumstances,           such    as   the      birth    of   two       children,     does    not

excuse the ninety-day limit for seeking reopening.                              See Wang v.

Board    of      Immigration      Appeals,        437    F.3d       270,   273-74     (2d    Cir.

2006).

                 This court reviews the denial of a motion to reopen

for abuse of discretion.                  8 C.F.R. § 1003.2(a) (2009); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552

F.3d 397, 400 (4th Cir.), cert. denied, 130 S. Ct. 137 (2009).

                                                2
The motion “shall state the new facts that will be proven at a

hearing    to       be    held      if   the         motion      is    granted      and     shall    be

supported       by       affidavits        or    other        evidentiary          material.”        8

C.F.R. § 1003.2(c)(1) (2009).                         It “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material       and       was     not     available            and      could       not    have     been

discovered or presented at the former hearing.”                                Id.

               This       court      has      also         recognized        three       independent

grounds on which a motion to reopen removal proceedings may be

denied:     “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not   introduced          previously          unavailable,            material      evidence;       and

(3) where       relief         is    discretionary,              the       alien    would    not     be

entitled to the discretionary grant of relief.”                                     Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).                   This court will reverse a denial of a

motion    to    reopen         only      if     it    is    “‘arbitrary,           irrational,       or

contrary to law.’”               Mosere, 552 F.3d at 400 (quoting Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002)).

               We    find      the     Board     did       not    abuse      its    discretion       in

finding    that          the    Petitioners            failed         to   introduce       material,

previously unavailable evidence that showed a change in country

conditions arising after their December 2003 hearing before the

immigration judge.               Moreover, we agree with the Board that the

                                                      3
Petitioners failed to show they were prejudiced by their prior

counsel’s fraudulent conduct.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4